Citation Nr: 1314151	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  05-03 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for the service-connected pes planus. 

2. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU), prior to October 29, 2004.




REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to January 1958. 

These issues come before the Board of Veterans' Appeal (Board) on appeal of a July 2006 rating decision of the RO. 

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in April 2012.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2012).

The Veteran's claims were remanded by the Board for additional development of the record in December 2009 and September 2012. 

Following the September 2012 remand, the VA Appeals Management Center (AMC) granted the Veteran's claim for TDIU RATING in a February 2013 rating decision.  An effective date of October 29, 2004 was established.  

In an April 2013 statement, the Veteran's representative argued that a TDIU rating was warranted prior to October 29, 2004.  Accordingly, the issue has been recharacterized as listed on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 

The appeal is being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

For the following reasons, the Board finds that the Veteran's appeal must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

The Board's September 2012 remand requested that a VA examiner review the Veteran's claims folder and provide an opinion as to whether the Veteran developed degenerative joint disease secondary to his service-connected pes planus. 

While the November 2012 VA examiner diagnosed the Veteran with arthritis, she did not indicate whether this disability was related to a service-connected disability.  Moreover, while the VA examiner stated that she reviewed "all 4 large volumes" of the Veteran's claims file, the evidence of record is contained in five volumes. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the AMC failed to comply with the Board's remand instructions in the current appeal, this issue must be remanded so that the requested evidentiary development may be accomplished.

With respect to the claim for a TDIU rating, in the February 2013 rating decision, the RO assigned a TDIU rating, effective October 29, 2004.  In this decision, the AMC noted that the October 29, 2004 effective date was assigned since it was the date VA received his claim for a TDIU rating. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As the Veteran has submitted evidence indicating that he has been unemployable while seeking an increased rating for pes planus, the issue of entitlement for TDIU has been pending prior to October 29, 2004.  See Hart v. Mansfield, 21 Vet.App. 505 (2007) (when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.)

As the RO has not considered whether a grant of TDIU was warranted prior to October 29, 2004, this issue must be remanded for initial consideration by the RO. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected bilateral pes planus. 

The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

The examiner should elicit from the Veteran and record a complete medical history and identify detailed clinical findings to permit the evaluation of the service-connected pes planus in terms of the applicable rating criteria.

The examiner must specifically note whether the Veteran developed degenerative joint disease secondary to his service-connected pes planus. 

2.  Following completion of all indicated development, the RO should readjudicate the Veteran's increased rating claim and the claim for a TDIU rating prior to October 29, 2004 in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

